EXHIBIT 21.1 SUBSIDIARIES OF WASTE CONNECTIONS, INC. Other Names State of Under Which Incorporation/ Conducts Subsidiary Organization Business ADVANCED SYSTEMS PORTABLE RESTROOMS, INC. Oregon Advanced Mobile Storage Advanced Systems Portable Restrooms McDonald Portable Toilets AMADOR SERVICES, LLC California AMERICAN DISPOSAL COMPANY, INC. Washington AMERICAN SANITARY SERVICE, INC. Oregon AMERICAN WEST LEASING, INC. Oregon ARROW SANITARY SERVICE, INC. Oregon Arrow Sanitary Service Oregon Paper Fiber BITUMINOUS RESOURCES, INC. Kentucky BROADACRE LANDFILL, INC. Colorado Pueblo Landfill and Recycling Center BUTLER COUNTY LANDFILL, INC. Nebraska CAMINO REAL ENVIRONMENTAL CENTER, INC. New Mexico COLD CANYON LANDFILL, INC. California Cold Canyon Processing Facility Cold Canyon Recycling COLUMBIA RESOURCE CO., LP Washington COMMUNITY REFUSE DISPOSAL, INC. Nebraska CONTRACTORS WASTE SERVICES, INC. Kentucky CORRAL DE PIEDRA LAND COMPANY California CURRY TRANSFER AND RECYCLING, INC. Oregon City Transfer & Recycling County Transfer & Recycling Country Transfer & Recycling Extra Mile Disposal & Hauling Harrell's Septic Roto-Rooter of Curry County Sandy's Disposal Service Westlane Disposal DM DISPOSAL CO., INC. Washington American Portable Storage D.M. Recycling Superior Refuse Removal DENVER REGIONAL LANDFILL, INC. Colorado EL PASO DISPOSAL, LP Texas Caprock Waste Services Company, LLC Waste Wranglers ELKO SANITATION COMPANY Nevada Waste Connections of Nevada EMPIRE DISPOSAL, INC. Washington ENVIRONMENTAL TRUST COMPANY Tennessee EVERGREEN DISPOSAL, INC. Montana FINLEY-BUTTES LIMITED PARTNERSHIP Oregon Finley Buttes Landfill Company FINNEY COUNTY LANDFILL, INC. Delaware FRANK'S SERVICE, INC. Montana G&P DEVELOPMENT, INC. Nebraska GLACIER DISPOSAL, L.L.C. Montana HIGH DESERT SOLID WASTE FACILITY, INC. New Mexico HORIZON PROPERTY MANAGEMENT, LLC Colorado ISLAND DISPOSAL, INC. Washington Whidbey Recycling Services J BAR J LAND, INC. Nebraska KELLY'S HAUL AWAY, INC. Montana LAKESHORE DISPOSAL, INC. Idaho LAUREL RIDGE LANDFILL, L.L.C. Delaware LEALCO, INC. Texas ABC Waste Collection LES' COUNTY SANITARY, INC. Oregon MADERA DISPOSAL SYSTEMS, INC. California Allied Disposal Company Bishop Waste Disposal Coastal Rolloff Service Riverdale Disposal Service Sierra Disposal Western Johns MAMMOTH DISPOSAL COMPANY California MANAGEMENT ENVIRONMENTAL NATIONAL, INC. Washington MASON COUNTY GARBAGE CO., INC. Washington MDSI OF LA, INC. California MILLENIUM WASTE INCORPORATED Indiana Quad Cities Landfill MISSION COUNTRY DISPOSAL California Tri City Disposal MORRO BAY GARBAGE SERVICE California MURREY’S DISPOSAL COMPANY, INC. Washington Olympic Disposal NEBRASKA ECOLOGY SYSTEMS, INC. Nebraska NOBLES COUNTY LANDFILL, INC. Minnesota NORTHERN PLAINS DISPOSAL INC. Delaware NORTHWEST CONTAINER SERVICES, INC. Oregon OKLAHOMA CITY WASTE DISPOSAL, INC. Oklahoma OKLAHOMA LANDFILL HOLDINGS, INC. Delaware OSAGE LANDFILL, INC. Oklahoma PIERCE COUNTY LANDFILL MANAGEMENT, INC. Delaware EXHIBIT 21.1 SUBSIDIARIES OF WASTE CONNECTIONS, INC. Other Names State of Under Which Incorporation/ Conducts Subsidiary Organization Business PIERCE COUNTY RECYCLING COMPOSTING & DISPOSAL, LLC Washington LRI PSI ENVIRONMENTAL SERVICES INC. Indiana PSI WASTE PSI ENVIRONMENTAL SYSTEMS, INC. Indiana PSI WASTE R.A. BROWNRIGG INVESTMENTS, INC. Oregon Cascade Disposal Company Cascade Recycling Co. Kelvic Disposal Co, Kelvic Dropbox Company Sun Country Disposal RAILROAD AVENUE DISPOSAL, LLC Delaware RED CARPET LANDFILL, INC. Oklahoma RH FINANCIAL CORPORATION Washington RURAL WASTE MANAGEMENT, INC. Oklahoma SAN LUIS GARBAGE COMPANY California SLOCO Recycles SCOTT SOLID WASTE DISPOSAL COMPANY Tennessee TWM-Landfill SCOTT WASTE SERVICES, LLC Kentucky SEDALIA LAND COMPANY Colorado SOUTH COUNTY SANITARY SERVICE, INC. California Nipomo Garbage Company Nipomo Recycling Center SOUTHERN PLAINS DISPOSAL, INC. Delaware SUNRISE SANITATION, LLC Oregon TACOMA RECYCLING COMPANY, INC. Washington TENNESSEE WASTE MOVERS, INC. Delaware Volunteer Landfill THE TRASH COMPANY, LLC Colorado WASCO COUNTY LANDFILL, INC. Delaware Republic Services of Oregon I WASTE CONNECTIONS MANAGEMENT SERVICES, INC. Delaware WASTE CONNECTIONS OF ALABAMA, INC. Delaware Competitive Waste Systems WASTE CONNECTIONS OF ARIZONA, INC. Delaware WASTE CONNECTIONS OF ARKANSAS, INC. Delaware WASTE CONNECTIONS OF CALIFORNIA, INC. California Amador Disposal Service Betts Disposal Service El Dorado Disposal Service GreenTeam GreenTeam of San Jose GreenWaste of Tehama Mother Lode Sani-Hut Sani-Hut Portable Toilets Western El Dorado Recovery Systems Westside Sanitation WASTE CONNECTIONS OF COLORADO, INC. Delaware All Trash Service Community Recycling Denver Roll-Off Service El Paso Disposal Services Fremont Disposal Horizon Property Management Platte Valley Disposal Pueblo Disposal Pueblo Disposal & Recycling Service Snowy Peaks Trash Company Solid Waste Transfer Services The Trash Company Town & Country Disposal U.S. Disposal U.S. Disposal Services WASTE CONNECTIONS OF GEORGIA, INC. Delaware Baxter Waste Systems WASTE CONNECTIONS OF IDAHO, INC. Indiana Mountain Jack Environmental Services T, T & R Enterprises Valley Waste and Recycling WASTE CONNECTIONS OF ILLINOIS, INC. Delaware Millenium Waste WASTE CONNECTIONS OF IOWA, INC. Iowa EZ Roll Off EZ Roll Off Systems E-Z Sanitation Frangenberg Sanitation Huberg Solid Waste Management Millenium Waste Stone Roll-Off Stone Sanitation Town & Country Disposal Whaley Waste Systems WASTE CONNECTIONS OF KANSAS, INC. Delaware Anderson Trash Service Best Yet Refuse Collectia LTD Dual County Sanitation Northend Disposal R-Arrow Salina Waste Systems EXHIBIT 21.1 SUBSIDIARIES OF WASTE CONNECTIONS, INC. Other Names State of Under Which Incorporation/ Conducts Subsidiary Organization Business WASTE CONNECTIONS OF KENTUCKY, INC. Delaware Corbin's Disposal Service Kentucky Waste Systems, Inc. Mid-State Recycling Waste Systems Mid-State Waste Waste Systems, Inc. WASTE CONNECTIONS OF LEFLORE, LLC Mississippi WASTE CONNECTIONS OF MINNESOTA, INC. Minnesota Hendrickson Sanitation L & L Sanitation Schaap Sanitation Ulrich Sanitation WASTE CONNECTIONS OF MISSISSIPPI DISPOSAL SERVICES, LLC Mississippi WASTE CONNECTIONS OF MISSISSIPPI, INC. Delaware Asco Sanitation Best Waste & Recycling Best Waste and Recycling Buck Run Landfill Northeast Mississippi Regional Landfill Oxford Waste Services WASTE CONNECTIONS OF MISSOURI, INC. Delaware WASTE CONNECTIONS OF MONTANA, INC. Delaware Bitterroot Disposal Valley Recycling Victor Transfer WASTE CONNECTIONS OF NEBRASKA, INC. Delaware Allied Refuse Countryside Services B&B Sanitary Service Big Red Roll Off Central Waste Disposal Community Refuse Countryside Services Duren Sanitation J-D Sanitation J&J Sanitation Midwest Refuse Service Commercial Omega Systems Papillion Sanitation River City Recycling Sanitation Systems Saunders County Disposal Schaben Sanitation Shrader Refuse and Recycling Service Company The Garbage Company Ummel Sanitation Wahoo Sanitation WASTE CONNECTIONS OF NEW MEXICO, INC. Delaware Silva Sanitation Southwest Disposal WASTE CONNECTIONS OF OKLAHOMA, INC. Oklahoma Metropolitan Waste Services Oklahoma Disposal & Sanitation S-N-S Disposal Waste Connections WASTE CONNECTIONS OF OREGON, INC. Oregon Ace Sanicans Babe's Garbage Service Bandon Disposal & Recycling Buck's Sanitary Service Clatskanie Sanitary Service EWSI Environmental Waste Systems Hank's Septic Tank Service Hood River Garbage Service Hood River Recycling & Transfer Station Hudson Portable Toilet Service Hudson's Garbage Service Jack Fleming Sanitary Service Lebanon-Sweet Home Septic Tank Service Les' Sanitary Service North Bend Sanitation Service EXHIBIT 21.1 SUBSIDIARIES OF WASTE CONNECTIONS, INC. Other Names State of Under Which Incorporation/ Conducts Subsidiary Organization Business Public Disposal and Recyling Center Refuse Removal Sweet Home Sanitation Service Sweet Home Transfer & Recycling The Dalles Disposal The Dalles Transfer Station Wally's Portable Restrooms WASTE CONNECTIONS OF SOUTH DAKOTA, INC. South Dakota A & C Keiffer Sanitation Art's Garbage Service Cook's Wastepaper & Recycling Dakota Data Shred Envirotech Waste Services Kieffer Sanitation Novak Enterprises Novak Sanitary Service Pierre Recycling Center Ron's Dray Sioux Valley Sanitation Service Steve's Garbage Service Van Zee Sanitary Service Walker Refuse WASTE CONNECTIONS OF TENNESSEE, INC. Delaware Asco Sanitation Cumberland Waste Disposal LMP Transportation Company Ocoee Environmental Services Scott Solid Waste Snelson's Trash Service Southern Disposal WASTE CONNECTIONS OF TEXAS, LLC Delaware West Texas Disposal WASTE CONNECTIONS OF THE CENTRAL VALLEY, INC. California Environmental Waste Management Kingsburg Disposal Service WASTE CONNECTIONS OF UTAH, INC. Delaware City Sanitation Roche & Sons WASTE CONNECTIONS OF WASHINGTON, INC. Washington Buchmann Sanitation Service Clark County Disposal Group Colfax Recycling Diamond Fab and Welding Service Empire Disposal Hauling Hero Household Environmental Recycling Operation The Disposal Group Twin City Sanitary Service Vancouver Sanitary Service WASTE CONNECTIONS OF WYOMING, INC. Delaware BW Waste Edwal Services Green River Valley Refuse WASTE CONNECTIONS TRANSPORTATION CO., INC. Oregon WASTE SERVICES OF N.E. MISSISSIPPI, INC. Mississippi WASTE SOLUTIONS GROUP OF SAN BENITO, LLC Delaware WEST BANK ENVIRONMENTAL SERVICES, INC Indiana Westbank Sanitation WEST COAST RECYCLING AND TRANSFER, INC. Oregon Public Disposal and Recycling Center Store-It WEST VALLEY COLLECTION & RECYCLING, LLC California WYOMING ENVIRONMENTAL SERVICES, INC. Indiana WYOMING ENVIRONMENTAL SYSTEMS, INC. Indiana Wyoming Waste Systems
